DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ode (US 9,326,128 B2).

Regarding claims 1, 6, 14, and 15 – Ode discloses a transmitter that transmits, to a base station, capability information of a maximum bandwidth that the terminal supports, refer to Figures 10, 18, paragraphs [0012], [0028], [0029], [0044], [0033], [0035], [0036], [0041] to [0043], [0073], [0078], and claim 3.
and a receiver that receives, from the base station, a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, refer to paragraph [0083].
Regarding claim 2 – Ode discloses wherein the information that designates the bandwidth part of downlink includes a frequency domain location and a bandwidth of the bandwidth part, refer to Figures 2, 7, and paragraphs [0009], [0034], [0035], [0037], [0044], [0035], [0037], [0083].
Regarding claims 3 and 8 – Ode discloses the receiver receives information that designates a bandwidth part of uplink that the terminal uses, refer to Figure 2, and paragraphs [0009], [0037], and claim 3.
Regarding claims 7, 11, and 12 – Ode discloses a bandwidth of the bandwidth part is a bandwidth determined by the base station based on the capability information, refer to Figures 9, 10, and paragraphs [0044], [0037], [0078].

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 6-8, 11, 12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If the attorney believes a telephone interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Moon et al. (US 2019/0357239 A1) discloses transmitting method and device using numerology, and scheduling method and device using numerology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
15 February 2022
/John Pezzlo/
Primary Examiner, AU 2465